UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7135



MICHAEL WAYNE MONTGOMERY, a/k/a Shaka Macumba
Zulu X,

                                            Plaintiff - Appellant,

          versus

JOHN DOE; LAURIE BESSINGER; VAUGHN JACKSON,
Captain,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-1199-CV-6-3AK)

Submitted:   January 23, 1996          Decided:     February 13, 1996

Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Michael Wayne Montgomery, Appellant Pro Se. William Henry David-
son, II, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON &
SIMS, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

pretrial motions. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292
(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2